                              IN THE UNITED STATES DISTRICT COURT
                             FOR THE SOUTHERN DISTRICT OF ILLINOIS


 MARK MCKINNEY,
 Plaintiff,

 v.                                                                               Case No. 17–CV–01325–JPG

 UNITED STATES OF AMERICA,
 Defendant.

                                                   ORDER

        This is a personal-injury suit arising under the Federal Tort Claims Act. Before the Court is Plaintiff

Mark McKinney and the Government’s Joint Motion for Alternative Dispute Resolution. (ECF No. 27).

The parties agree to mediate this case on January 29, 2020, before the Hon. Michael J. Reagan of JAMS, a

mediation, arbitration, and alternative dispute resolution service based in Clayton, Missouri. They further

agree to evenly split the mediator’s fee of $500 per hour. They seek an order referring the matter to said

mediation.

        “The Court may, in its discretion, set any civil case for summary jury trial or other alternative

method of dispute resolution which the Court may deem proper.” SDIL-LR 16.3(a).

        Mediation is appropriate here. It is the policy of this Court to promote the use of alternative dispute

resolution, a neutral and cost-effective process. The parties agree that mediation could be productive, and

both seem willing to bear the expense.

        Accordingly, the Court GRANTS the parties’ Joint Motion for Alternative Dispute Resolution and

REFERS this matter to mediation before the Hon. Michael J. Reagan of JAMS on January 29, 2020. The

parties shall participate in the mediation in good faith, split the mediator’s fee, and report the results to the

Court by February 5.

        IT IS SO ORDERED.

Dated: Monday, January 27, 2020
                                                            S/J. Phil Gilbert
                                                            J. PHIL GILBERT
                                                            UNITED STATES DISTRICT JUDGE
